Citation Nr: 1810935	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to posttraumatic stress syndrome PTSD) or fibromyalgia.

3.  Entitlement to a compensable rating for calcaneal spurs of the right foot.

4.  Entitlement to a compensable rating for calcaneal spurs of the left foot.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1992, February 2003 to January 2004, plus service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran appeared at a Decision Review Officer (DRO) hearing in May 2010 and a Travel Board hearing with the undersigned in August 2014.  Transcripts are of record.

These issues were remanded in November 2014 and have been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in order to obtain a medical opinion regarding the Veteran's hearing loss.  The Board specifically pointed to a July 2012 private audiological report that appears to indicate bilateral hearing loss.  A VA audiology examination was conducted in May 2017.  However, in reporting the Veteran's medical history, the audiologist indicated that there were no private records to review.  This VA examiner therefore based his conclusion, at least partly, on an inaccurate review of the facts, which in turn lessens the probative value of his opinion.  See Black v. Brown, 5 Vet. App. 177 (1993).  A remand is required to obtain a supplemental VA opinion that addresses the July 2012 private audiological report. 

The Veteran also claims that his diagnosed degenerative disease of the lumbar spine is related to military service.  He appears to suggest that the back disability is related to his service connected PTSD; and/or service connected fibromyalgia; and/or part and parcel of a chronic undiagnosed illness related to Persian Gulf War.  The Veteran has submitted an article from the Military Times that purports to support his claim that his service connected PTSD is related to his lumbar spine disability.  The Veteran's contentions as well as submitted evidence trigger the duty to assist.  A medical opinion should be obtained.   

Since the issuance of the most recent supplemental statement of the case (SSOC) in June 2017 (that addressed the issue of higher ratings for bilateral calcaneal spurs) another VA foot examination was conducted in January 2018.  A SSOC that addresses this additional evidence must be issued.  

Accordingly, the case is REMANDED for the following action:

1. If he is still available, forward the e-file to the VA examiner that performed the May 2017 examination and ask that he submit an addendum statement basing his opinion on the correct facts. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran has ratable bilateral hearing loss that had its clinical onset during active service or is related to any incident of service. In providing this opinion, the examiner must acknowledge and comment on the July 2012 private examination report which indicates mild to moderate hearing loss. If possible, a summary interpretation of the audiologic results should also be included.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have another equally qualified examiner provide this necessary additional medical opinion. In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination of causation.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion(s), whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2. The case should then be referred to a medical professional with an appropriate background or expertise. The entire e-file and a copy of this remand must be made available to and reviewed by the examiner. 

The reviewer must opine whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed degenerative disc disease (DDD) of the lumbar spine at least as likely as not had its clinical onset during service or are otherwise related to any in-service disease, event, or injury.  

The reviewer should also consider (1) whether PTSD (a) causes or (b) aggravates the lumbar spine disability; (2) whether fibromyalgia (a) causes or (b) aggravates the lumbar spine disability; and/or, (3) whether any associated low back joint and/or muscle pain, is an objective indication of chronic disability resulting from an undiagnosed illness. The reviewer should comment on the article sent by the Veteran in September 2012 from the Military Times "Study: Got back pain? PTSD may be the cause," that quotes an article from the Spine Journal.

The reviewer must discuss the rationale of the opinion(s), whether favorable or unfavorable, if necessary citing to specific evidence in the file. The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim. 

3. Upon completion of this additional development, readjudicate the claims in light of this additional evidence. If the claims are not granted to the Veteran's satisfaction, send him (and his representative if obtained) a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the files to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




